It is admitted, as expressly set forth in respondent's brief, that the defendant, Herbert C. McVoy, in his individual capacity, set up no interest in the property in question, and that he should therefore not be included individually in that portion of the decree which orders confirmation deeds to be given, and that the decree of the court of chancery should be modified in this respect, leaving its provisions as to such deeds, however, as to the defendants, Home Building and Supply Company, and Herbert McVoy and Mary McVoy, two of the trustees on dissolution, in full force and effect.
Subject to this modification, which is hereby directed, the decree of the court of chancery is affirmed, for the reasons set forth in the opinion of the learned vice-chancellor, who advised it.
For affirmance — THE CHIEF-JUSTICE, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, JJ. 11.
 For reversal — None. *Page 727